DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 11/29/2022 to prosecute the invention of Group I, including claims 21-28. Other Groups, including claims 29-41 are withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Pat. App. No. 16/235,629 (now, US patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Pat. App. No. 16/235,629 are clearly anticipated or similar in scope to the rejected claims 21-28 of the U. S. Pat. App (No. 17/546,702) with only obvious wording variations. For example:
U. S. Pat. App No. 17/546,702
U.S. Pat. App. No. 16/235,629 (now USPat)
21. A receiver in canal (RIC) device comprising: a hearing device cable comprising: 
a body portion extending between a first end region and a second end region, wherein the body portion comprises a first radial portion proximate the first end region and a second radial portion proximate the second end region, wherein the first radial portion defines a radius of curvature that is greater than or equal to a radius of curvature defined by the second radial portion, wherein the body portion defines an S-shape such that the first radial portion extends along an arc that curves in a direction opposite an arc along which the second radial portion extends.
1. A hearing device cable comprising: 


a body portion extending between a first end region and a second end region, wherein the body portion comprises a first radial portion proximate the first end region and a second radial portion proximate the second end region, wherein the cable is configurable in a relaxed state and a deflected state, wherein the body portion deforms to comply with an ear of a user when the cable is in the deflected state and the body portion reverts back to the relaxed state when removed from the ear of the user, wherein the first radial portion defines a radius of curvature that is greater than or equal to a radius of curvature defined by the second radial portion.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klemenz et al. (U. S. Pat. No. - 7,783,068).
	Regarding claim 21, Klemenz et al. disclose a receiver in canal (RIC) device (101) comprising: a hearing device cable (104) comprising: a body portion extending between a first end region (to 102/103) and a second end region (to 103/102), wherein the body portion comprises a first radial portion proximate the first end region (Fig. 6) and a second radial portion (Fig. 6) proximate the second end region, wherein the first radial portion defines a radius of curvature that is greater than or equal to a radius of curvature defined by the second radial portion, wherein the body portion defines an S-shape such that the first radial portion extends along an arc that curves in a direction opposite an arc along which the second radial portion extends (Fig. 4) as claimed.
	Regarding claim 22, Klemenz et al. further disclose the receiver in canal device, wherein the radius of curvature of the first radial portion is greater than or equal to 100% and less than or equal to 200% of the radius of curvature of the second radial portion (Figs. 4 and 6).
	Regarding claim 23, Klemenz et al. further disclose the receiver in canal device, comprising an ear interface (103) coupled to the second end region of the body portion.
	Regarding claim 24, Klemenz et al. further disclose the receiver in canal device, comprising a connector (116) coupled to the first end region of the body portion (104), wherein the connector is adapted to attach to a housing (102) of a hearing device (Fig. 7).
	Regarding claim 25, Klemenz et al. further disclose the receiver in canal device, wherein the body portion (104) is adapted to fit within a human ear such that the first end region (to 102) is positioned above the human ear and the second end region (to 103) is positioned within an ear canal of the human ear (Fig. 6).
	Regarding claim 26, Klemenz et al. further disclose the receiver in canal device, wherein the hearing device cable (104) is configurable in a relaxed state and a deflected state, wherein a direct distance between the first end region and the second end region is different in the relaxed state than the deflected state (Figs. 2-6) as claimed.
	Regarding claim 27, Klemenz et al. further disclose the receiver in canal device, wherein the body portion (104) defines a passageway (112, 115-116) extending between the first end region and the second end region.
	Regarding claim 28, Klemenz et al. further disclose the receiver in canal device, comprising a superelastic wire (124) within the passageway extending between the first end region and the second end region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUHAN NI/Primary Examiner, Art Unit 2651